Title: From George Washington to Major General Philip Schuyler, 11 October 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Qutrs Heights of Harlem Octo: 11th 1776.

I this Morning received Your Favor of the 7th inst., and am to inform You, That It is not in my Power to supply You with a single Nail, nor are they to be procured in Philadelphia, as General Mifflin tells Me, Who has just returned from thence. For Want of them, we are building here, Huts of sod, Logs &ca to cover the Troops & Which I am in Hopes will make a tolerable Good shift.
Since My Letter of Yesterday, Nothing has occurred & I have only to add That I am Dr Sir, Your most Obedt servt

Go: Washington

